— Judgment unanimously modified on the law and and as modified affirmed without costs and matter remitted to Supreme Court, Monroe County, for further proceedings, in accordance with the following memorandum: The judgment must be vacated and a new trial granted on the sole issue of damages because the jury did not follow the court’s instructions in reporting its special verdict with respect to the full dollar amount of damages sustained by plaintiff (see, Candee v Pennsylvania R. R. Co., 221 NY 723; Trulock v Kings County Iron Foundry, 216 App Div 439, 450; Chevalier v Farrell, 58 Misc 2d 991, 992). (Appeal from judgment of Supreme Court, Monroe County, Provenzano, J.— negligence.) Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.